DETAILED ACTION
	
Introduction
Claims 1-21 are pending. Claims 1, 7, 10-11, 13, 17, and 21 are amended. No claims are added or cancelled. This Office action is in response to Applicant’s request for continued examination (RCE) filed on 9/28/2022. 

Response to Arguments
The arguments of Applicant’s representative are discussed below.
Rejection of claims 1 and 13 under 35 U.S.C. 103
Applicant’s representative has amended claims 1 and 13 to recite that the device is a “processing element device” and now argues that Terwilliger’s mobile telephone “is unlikely to be able to communicate with a CPU-less, processing element device in a chassis and perform operations on the storage devices.” However, Examiner respectfully disagrees. According to Applicant’s specification, the claimed “processing element device” is a baseboard management controller. For instance, paragraph 8 states that “a low-cost baseboard management controller (BMC) directly manages the connected eSSDs to provide a remote interface to a system administrator to configure, control and report status to a system administrator.” See par. 8. The specification further states that “a local management console includes: a communication interface to connect to a baseboard management controller (BMC) of a chassis in a data storage rack….” See par. 9. Terwilliger teaches that the mobile telephone includes a near-field communication (NFC) interface for connecting to a BMC included in a chassis. Thereafter, the mobile telephone sends out-of-band management information (such as configuration information) to the BMC to configure and manage devices in the chassis. Thus, Terwilliger’s BMC is identical to the claimed “processing element device,” which is also a BMC. 

Claim Rejections: 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7-9, 11, 13-15, and 17-19 are rejected under 35 U.S.C. 103 because they are unpatentable over Terwilliger (US 2014/0213177) and the non-patent literature “NVM Express over Fabrics” (hereinafter, “NVMe-oF”).
Regarding claims 1 and 13, Terwilliger teaches a data storage system (Information handling system 14B. See par. 25; fig. 1) comprising: a chassis (Rack chassis 16. See par. 25; fig. 1) including an Ethernet switch (Switch 20 or storage controller 42. See par. 26-27), a processing element device (Baseboard management controller (BMC) 38. See par. 26; fig. 1) and a storage device (Storage device 32. See par. 26; fig. 1); and an apparatus outside of the chassis (Mobile telephone 12. See par. 29; fig. 1), wherein the apparatus includes: a first interface to connect to the device of the chassis using a management interface protocol (The mobile telephone includes a near-field communication (NFC) interface for connecting to the BMC. Thereafter, the mobile telephone sends out-of-band management information (such as configuration information) to the BMC as part of an NFC communication. The management information must be formatted according to some management interface protocol. See par. 29-30); a second interface to connect to an administrator (The mobile telephone includes a wireless local area network (WLAN) interface to connect to an administrative station 46. See par. 29); and a display to display information associated with the storage device in the chassis (The mobile telephone includes a display 60 to display information about the storage device. See par. 29, 35), wherein the apparatus receives an authentication from the administrator via the second interface to perform an operation on the storage device via the first interface (The mobile telephone receives via the WLAN interface an authorization from an administrator at the administrative station to perform an action on a component of the information handling system, such as replacing a faulty storage device with a new storage device and configuring the new storage device via the NFC interface with the BMC. See par. 14, 34; see also par. 30), wherein the storage device is accessible over a network using a network address assigned to the storage device (The information handling system provides an information retrieval service by making the storage device accessible over at least one network using an address assigned to the storage device. See par. 7, 27).
However, Terwilliger does not teach a host computer including an application. Nonetheless, NVMe-oF teaches a system for allowing an application on a host to access a storage device over a network. See pg. 1, section 1; pg. 12-13, section 1.5.7; see also US 10,841,275, col. 1, ln. 36-39.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Terwilliger so that the system includes a host computer including an application, because doing so allows the storage device of the information handling to be accessed by an application executing on a host. 
Regarding claim 2, Terwilliger and NVMe-oF teach wherein the storage device is assigned with an Internet Protocol (IP) address that is accessible via Internet, and wherein the network address is assigned to the storage device according to a nonvolatile memory express (NVMe) over fabrics (NVMe-oF) protocol (Terwilliger teaches that storage devices are assigned IP addresses, virtual network addresses, and storage addresses to make them accessible over the Internet. See par. 27, 36. NVMe-oF suggests that the IP addresses, virtual network addresses, and storage addresses may initially be assigned to the storage devices using the NVMe-oF protocol, which is beneficial for the reasons set forth in the discussion of claim 1. See pg. 1, section 1; pg. 12-13, section 1.5.7; see also US 10,841,275, col. 1, ln. 36-39).
Regarding claims 5 and 15, Terwilliger teaches wherein the display shows at least one of data, a message, a graph, or a service light indicating a status of the storage device to a local administrator (The display of the mobile telephone can display data or a message indicating the status of the storage device. See par. 16, 29).
Regarding claims 7 and 17, Terwilliger teaches wherein the apparatus sends a configuration command to the processing element device in the chassis (The mobile telephone may send configuration information to the storage device via the BMC. See par. 36).
Regarding claims 8 and 18, Terwilliger teaches wherein the configuration command configures a new storage device or removal of the storage device, and updating features for the storage device (The configuration information may be used to configure a new storage device that has replaced a failed storage device. See par. 14, 34; see also par. 30).
Regarding claims 9 and 19, Terwilliger teaches wherein the configuration command configures accessibility to the storage device including an IP address, an Ethernet address, and a switch configuration of the chassis (The configuration information includes IP addresses, MAC addresses, virtual network addresses, and storage addresses for configuring access to the storage device over a network. See par. 27, 36).
Regarding claim 11, Terwilliger teaches wherein data that the processing element device sends to the apparatus via the first interface include at least one of statistical data, status, logs, input/output (I/O) performance, health status, remaining life, alerts, network statistics, or vendor-defined parameters of the storage device and the chassis (The BMC provides the operational status of the components of the chassis, including the operational status of the storage device. See par. 16, 29).
Regarding claim 14, Terwilliger and NVMe-oF teach wherein the application running on the host computer accesses data storage in the data storage devices via Ethernet (NVMe-oF teaches that hosts may access NVMe-oF devices via an Ethernet fabric. See NVMe-oF, pg. 9, section 1.5.2; fig. 2; see also US 10,841,275, col. 1, ln. 36-39. It would have been obvious to modify the system of Terwilliger to incorporate this feature of NVMe-oF for the reasons provided above with respect to claim 1).
Claim 3 is rejected under 35 U.S.C. 103 because it is unpatentable over Terwilliger and NVMe-oF, as applied to claim 1 above, in further view of Su (US 2017/0300431).
Regarding claim 3, Terwilliger and NVMe-oF do not teach wherein the first interface is a wired communication interface selected from system management bus (SMbus), a peripheral component interconnect express (PCIe), and Ethernet. However, Su teaches a system for managing components of a server using a system management module (SMM) whereby the system management module interfaces with the components using a PCIe interface. See par. 11. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Terwilliger and NVMe-oF so that the mobile telephone uses a wired PCIe interface to manage the storage device because PCIe is the native interface of NVMe storage devices. 
Claim 4 is rejected under 35 U.S.C. 103 because it is unpatentable over Terwilliger and NVMe-oF, as applied to claim 1 above, in further view of Messer (US 2014/0280469).
Regarding claim 4, Terwilliger teaches wherein the first interface is a wireless communication interface (i.e., NFC interface), but Terwilliger and NVMe-oF do not teach that the wireless communication interface is selected from wireless local area network (WLAN), Wi-Fi, Bluetooth, Bluetooth Low Energy (BLE). However, Messer teaches a system for managing components of a server using a handheld device whereby the handheld device interfaces with the components using a wireless communication interface such as Bluetooth, Zigbee, or WiFi. See par. 43. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Terwilliger and NVMe-oF so that the mobile telephone interfaces with the storage device using Bluetooth, Zigbee, or WiFi, because doing so allows the storage device to be managed from a mobile telephone that lacks a NFC interface. 
Claims 6 and 16 are rejected under 35 U.S.C. 103 because they are unpatentable over Terwilliger and NVMe-oF, as applied to claims 1 and 13 above, in further view of Taylor (US 2015/0089221).
Regarding claims 6 and 16, Terwilliger and NVMe-oF do not teach wherein the administrator sets up permissions and restrictions on functionalities to the apparatus. However, Taylor teaches a system for managing the components of a server using a handheld device whereby an administrator configures a security database with privileges for each user of the handheld device. See par. 11; fig. 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Terwilliger and NVMe-oF so that the administrator of the administrative station configures a security database with privileges associated with the mobile telephone because doing so allows privileges to be established on a per-user basis. 
Claim 10 is rejected under 35 U.S.C. 103 because it is unpatentable over Terwilliger and NVMe-oF, as applied to claim 1 above, in further view of Condict (US 2018/0205603).
Regarding claim 10, Terwilliger and NVMe-oF do not teach wherein the apparatus sends an instruction to the processing element device to monitor performance, capacity, or remaining life for the storage device. However, Condict teaches a system for monitoring of the performance of a storage device directly connected to a chassis whereby the monitoring is initiated by a device external to the enclosure. See par. 15. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Terwilliger and NVMe-oF so that the mobile telephone sends an instruction to the BMC to monitor the performance device because doing so allows monitoring of the storage device to be initiated from the mobile telephone. 
Claim 12 is rejected under 35 U.S.C. 103 because it is unpatentable over Terwilliger and NVMe-oF, as applied to claim 1 above, in further view of Kutcher (US 6,301,615).
Regarding claim 12, Terwilliger and NVMe-oF do not teach that the display shows data of a desirable granularity including data per data storage device, data per chassis, data per rack, data for a set of data storage devices across the chassis or the data storage rack, data for a set of chassis, and data for an entire datacenter. However, Kutcher teaches a cluster performance monitoring system whereby a user may select a particular device or set of devices for which to see performance data. See col. 8, ln. 59 - col. 9, ln. 4.
It would have been obvious to one of ordinary skill in the time of the invention to modify the system of Terwilliger and NVMe-oF so that the mobile telephone displays data for a single storage device or a group of storage devices specified by the user, because doing so allows the user to see status and performance information at different levels of granularity. 
Claim 20 is rejected under 35 U.S.C. 103 because it is unpatentable over Terwilliger and NVMe-oF, as applied to claim 13 above, in further view of Carpenter (US 2007/0101432).
 Regarding claim 20, Terwilliger teaches wherein apparatus connects to a central apparatus (The mobile telephone connects to an administrative station via the WLAN interface. See discussion of claim 1), but Terwilliger and NVMe-oF do not teach wherein the apparatus and the central apparatus have a different level of permissions and restrictions on functionalities to manage the chassis and the storage device. However, Carpenter teaches a network management system whereby a central management console oversees a plurality of sub-management consoles, such that the central management console has a greater level of permissions and fewer restrictions than a sub-management console, and whereby the central management console may configure the level of permissions of the sub-management consoles. See par. 60.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Terwilliger and NVMe-oF so that the mobile telephone and the administrative station have different privileges for managing the rack chassis and the storage device, because doing so allows for administrators to be given more privileges to manage the rack chassis and storage device than a service technician. 
Claim 21 is rejected under 35 U.S.C. 103 because it is unpatentable over Terwilliger and NVMe-oF, as applied to claim 1 above, in further view of the non-patent literature “NVM Express Management Interface” (hereinafter, “NVMe-MI”).
Regarding claim 21, Terwilliger and NVMe-oF do not teach wherein the processing element device in the chassis communicates with the storage device using the same protocol used by the apparatus to communicate with the processing element device. However, NVMe-MI teaches a common management interface that allows a management application (i.e., remote console) to communicate management information to a management controller (i.e., BMC), and further allows the management controller to communicate management information to one or more management endpoints. See section 1.3, pg. 6-7; fig. 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Terwilliger and NVMe-oF so that the mobile telephone communicates with the BMC using the NVMe-MI protocol, and so that the BMC communicates with the storage devices using the NVMe-MI protocol, because doing so allows the mobile telephone to be used to configure NVMe devices in the information handling system.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Georgandellis whose telephone number is 571-270-3991.  The examiner can normally be reached on Monday through Friday, 7:30-5:00 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger, can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW C GEORGANDELLIS/Primary Examiner, Art Unit 2459